10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00012-LRH-WGC

CHRISTOPHER CHIOU

Acting United States Attorney
Nevada Bar No. 14853

ANDOLYN JOHNSON

Nevada Bar No. 14723

Assistant United States Attorney
400 South Virginia Street, Suite 900
Reno, Nevada 89501

(775) 784-5438
Andolyn.Johnson@usdoj.gov

Attorneys for the United States

Document 1 Filed 03/25/21 Page 1 of 7

 

 

 

 

 

L...
J FILED ____ RECEIVED

ENTERED SERVED ON
COUNSELIPARTIES OF RECORD

MAR 25 2021

CLERK US DISTRICT COURT

DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
vs.
JESSE AREVALO,
aka “Kay,” and
FRANCISCO NAVARRO-DELGADO,

Defendants.

 

 

THE GRAND JURY CHARGES THAT:

3:21-cr-00012-LRH-CLB
Case No.:

CRIMINAL INDICTMENT
VIOLATIONS:

21 U.S.C. §§ 846, 841(a)(1), 841(b)C1)(B) (vi),
and 841(b)(1)(C) — Conspiracy to Distribute
Controlled Substances (Count One);

21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) -
Possession with Intent to Distribute a
Controlled Substance (Counts Two, Three,
and Four);

21 U.S.C. §§ 856(a)(1) — Maintaining a Drug
Involved Premises (Count Five);

COUNT ONE
Conspiracy to Distribute Controlled Substances
(21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(B)vi), 841 (b)1)(C))

1. From a time unknown but no earlier than November 24, 2019, and continuing to

and including on or about March 25, 2021, in the State and Federal District of Nevada,

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 3:21-cr-00012-LRH-WGC Document1 Filed 03/25/21 Page 2 of 7

JESSE AREVALO,
aka “Kay,” and
FRANCISCO NAVARRO-DELGADO
defendants herein, and others known and unknown to the Grand Jury, knowingly combined,
conspired, confederated, and agreed with each other to distribute 40 grams or more of a mixture
and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethy])-4-piperidiny]]
propenamide (fentanyl), a Schedule II controlled substance, cocaine, a Schedule II controlled
substance, and heroin, a Schedule I controlled substance, all in violation of Title 21, United
States Code, Sections 846, 841(a)(1) 841(b)(1)(B)(vi) and 841(b)(1)(C).
COUNT TWO
Possession with Intent to Distribute a Controlled Substance
(21 U.S.C. §§ 841(a)C1), 841(b)C1)(C))

2. From a time unknown but no earlier than November 24, 2019, and continuing to

and including on or about March 25, 2021, in the State and Federal District of Nevada,
JESSE AREVALO,
aka “Kay,”
defendant herein, knowingly and intentionally possessed with intent to distribute a mixture and
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethy])-4-piperidiny]]
propenamide (fentanyl), a Schedule II controlled substance, all in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(C).
COUNT THREE
Possession with Intent to Distribute a Controlled Substance
(21 U.S.C. §§ 841(a)(1), 841(b)(1)(C))
3. From a time unknown but no earlier than November 24, 2019, and continuing to

and including on or about March 25, 2021, in the State and Federal District of Nevada,

JESSE AREVALO,
aka “Kay,”

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00012-LRH-WGC Document1 Filed 03/25/21 Page 3 of 7

defendant herein, knowingly and intentionally possessed with intent to distribute a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled substance, all in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
COUNT FOUR
Possession with Intent to Distribute a Controlled Substance
(21 U.S.C. 8§ 841(a)(1), 841(b)(1)(C))
4, From a time unknown but no earlier than May 20, 2020, and continuing to and
including on or about March 1, 2021, in the State and Federal District of Nevada,
JESSE AREVALO,
aka “Kay,”
defendant herein, knowingly and intentionally possessed with intent to distribute a mixture and
substance containing a detectable amount of heroin, a Schedule I controlled substance, all in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
COUNT FIVE
Maintaining a Drug Involved Premises
(21 U.S.C. §§ 856(a)(1))
5. From a time unknown but no earlier than November 24, 2019, and continuing to
and including on or about March 1, 2021, in the State and Federal District of Nevada,
JESSE AREVALO,
aka “Kay,” and
FRANCISCO NAVARRO-DELGADO,
defendants herein, knowingly and intentionally maintained a place for the purpose of
distributing a controlled substance, all in violation of Title 21, United States Code, Section
856(a)(1).
FORFEITURE ALLEGATION ONE
Conspiracy to Distribute Controlled Substances,

Possession with Intent to Distribute a Controlled Substance, and
Maintaining a Drug Involved Premises

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00012-LRH-WGC Document1 Filed 03/25/21 Page 4 of 7

1. The allegations of Counts 1 through 5 of this Criminal Indictment are hereby
realleged and incorporated herein by reference for the purpose of alleging forfeiture pursuant to
18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461 (c) and 21 U.S.C. § 853(a)(2).

2. Upon conviction of any of the felony offenses charged in Counts 1 through 5 of this
Criminal Indictment,

JESSE AREVALO,
aka “Kay,” and
FRANCISCO NAVARRO-DELGADO,

defendants herein, shall forfeit to the United States of America, any firearm or
ammunition involved in or used in any violation of any other criminal law of the United States,
21 U.S.C. §§ 841(a)(1), 846, and 856(a)(1):

defendants herein, shall forfeit to the United States of America, any property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of 21
U.S.C. §§ 841(a)(1), 846, and 856(a)(1), 859(a):

1. an iphone with IMSI number 311480600101912;
2. aMac-10 firearm with snake emblem and unknown serial number;
3. aMac-10 extended magazine;
4. rounds loaded in the Mac-10 extended magazine;
5. aGlock 19 9mm caliber pistol with serial number YSZ609;
6. a 9mm extended magazine;
7. rounds loaded in the 9mm extended magazine; and
8. any and all compatible ammunition.
All pursuant to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c) and 21 U.S.C. §§

841(a)(1), 846, and 856(a)(1).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00012-LRH-WGC Document1 Filed 03/25/21 Page 5of7

FORFEITURE ALLEGATION TWO
Conspiracy to Distribute Controlled Substances,
Possession with Intent to Distribute a Controlled Substance, and
Maintaining a Drug Involved Premises

 

1. The allegations of Counts 1 through 5 of this Criminal Indictment are hereby
realleged and incorporated herein by reference for the purpose of alleging forfeiture pursuant to
21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461(c).

2. Upon conviction of any of the felony offenses charged in Counts | through 5 of this
Criminal Indictment,

JESSE AREVALO,
aka “Kay,” and
FRANCISCO NAVARRO-DELGADO,

defendants herein, shall forfeit to the United States of America, any firearm used or
intended to be used to facilitate the transportation, sale, receipt, possession, or concealment of
property described in 21 U.S.C. § 881(a)(1) and 881(a)(2), in violation of 21 U.S.C. §§
841(a)(1), 846, and 856(a)(1), and any proceeds traceable to such property:

1. a Mac-10 firearm with snake emblem and unknown serial number;
2. aMac-10 extended magazine;

3. a Glock 19 9mm caliber pistol with serial number YSZ609; and

4. a9mm extended magazine.

All pursuant to 21 U.S.C. §§ 841(a)(1), 846, and 856(a)(1), and 21 U.S.C. § 881(a)(11)
with 28 U.S.C. § 2461(c).

I!
Mf
Mf

H/

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00012-LRH-WGC Document1 Filed 03/25/21 Page 6 of 7

FORFEITURE ALLEGATION THREE ~
Conspiracy to Distribute Controlled Substances,
Possession with Intent to Distribute a Controlled Substance, and
Maintaining a Drug Involved Premises
1. The allegations of Counts 1 through 5 of this Criminal Indictment are hereby
realleged and incorporated herein by reference for the purpose of alleging forfeiture pursuant to
18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c).
2. Upon conviction of any of the felony offenses charged in Counts 1 through 5 of this
Criminal Indictment,
JESSE AREVALO,
aka “Kay,” and
FRANCISCO NAVARRO-DELGADO,
defendants herein, shall forfeit to the United States of America, any firearm or

ammunition intended to be used in any offense punishable under the Controlled Substances Act

21 U.S.C. §§ 841(a)(1), 846, and 856(a)(1):

—

. aMac-10 firearm with snake emblem and unknown serial number;
2. aMac-10 extended magazine;
3. rounds loaded in the Mac-10 extended magazine;
4. a Glock 19 9mm caliber pistol with serial number YSZ609;
5. a9mm extended magazine;
6. rounds loaded in the 9mm extended magazine; and
7. any and all compatible ammunition.
Hf
if
Mf

//

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00012-LRH-WGC Document1 Filed 03/25/21 Page 7 of 7

All pursuant to 18 U.S.C. § 924(d)(1), (2)(©), and (3)(B) with 28 U.S.C. § 2461(c) and 21
USS.C. §§ 841(a)(1), 846, and 856(a)(1).
DATED: this 2S day of March, 2021.
A TRUE BILL:

/s[

FOREPERSON OF THE GRAND JURY

CHRISTOPHER CHIOU
Acting United States Attorney

ANDOLYN JOHNS
Assistant United States Attorney

 
